       Case 1:20-cv-10617-WGY Document 322-3 Filed 10/23/20 Page 1 of 5



                        UNITED STATES DISTRICT COURT FOR THE
                             DISTRICT OF MASSACHUSETTS

MARIA ALEJANDRA CELIMEN SAVINO,
et al.,

                     Petitioners-Plaintiffs,

                v.                                       Case No. 1:20-cv-10617-WGY
STEVEN SOUZA,

                     Respondent-Defendant.

               PLAINTIFFS’ REQUESTS FOR INSPECTION TO DEFENDANT

       Pursuant to Federal Rules of Civil Procedure 26 and 34, and the Local Rules of the

United States District Court for the District of Massachusetts, Petitioners-Plaintiffs Maria

Alejandra Celimen Savino, Julio Cesar Medeiros Neves, and the class of civil immigration

detainees that has been certified in this matter (collectively, “Plaintiffs”), by and through their

counsel, hereby request that Respondent-Defendant, Steven Souza, permit entry upon the Bristol

County House of Correction for a period of time sufficient for the inspection, photographing,

videotaping, and measurement of the premise within thirty (30) days of service of this notice.

                                           INSTRUCTIONS

       1.       Pursuant to Rule 34(b)(2)(B) of the Federal Rules of Civil Procedure, Plaintiffs

request that Defendant respond to each request by either stating that inspection and related

activities will be permitted as requested or stating with specificity the grounds for objecting to

the request.

       2.       The requests for inspection of premises identified below may take place at a

mutually convenient time, but not later than 30 days of service of this notice.

       3.       The inspection will take no more than three (3) days to complete, provided no

unforeseen difficulties arise.

                                                  1
         Case 1:20-cv-10617-WGY Document 322-3 Filed 10/23/20 Page 2 of 5



         4.    The inspection will be conducted by Plaintiffs’ counsel accompanied by such

experts, consultants, investigators, photographers, and videographers as Plaintiffs’ counsel

deems appropriate, not to exceed six (6) in number.

         5.    The inspection may be conducted in the presence of any designated representative

of Defendants, provided such representative is identified by Defendant in his response to this

demand.

                                         DEFINITIONS

         1.    The terms “Defendant”, “You” and “Your” shall mean and refer to the following

individual and his employees, agents, contractors, and officers: Steven Souza, in his official

capacity as Superintendent of the Bristol County House of Correction.

         2.    The terms “Plaintiffs” or “Plaintiff” shall mean and refer to Maria Alejandra

Celimen Savino, Julio Cesar Medeiros Neves, and the class of civil immigration detainees that

has been certified in this matter.

         3.    The term “BCHOC” shall mean and refer to all facilities controlled by Defendant

including immigration detention, pre-trial detention, and holding for sentenced individuals.

BCHOC shall also include each subsidiary wing, department, component, or unit of any facility

controlled by Defendant.

         4.    The term “COVID-19” shall refer to and mean the “coronavirus” and “SARS-

CoV-2.

         5.    The terms “detain” or “detained” shall mean and refer to the holding, control, or

transportation of any individual in civil immigration custody.

         6.    The terms “Detention Facility” or “Facility” includes any premise, cell, building,

semi-permanent structure, or enclosure maintained at the BCHOC.



                                                2
       Case 1:20-cv-10617-WGY Document 322-3 Filed 10/23/20 Page 3 of 5



       7.      The terms “any,” “all,” and “each” shall be interchangeable as necessary to call

for the broadest possible response.

       8.      The words “or” and “and” shall be read in both the conjunctive and disjunctive, as

the context may require, to bring within the scope of a Request all responses that might

otherwise be construed to be outside the scope of the Request.

       9.      The terms “include” or “including” mean “including but not limited to” and are

not intended in any way to limit the scope of any Request.

       10.     For the purpose of reading, interpreting, or construing the scope of these

Requests, the terms used shall be given their most expansive and inclusive interpretation.




                                                3
       Case 1:20-cv-10617-WGY Document 322-3 Filed 10/23/20 Page 4 of 5



                       REQUESTS FOR ENTRY AND INSPECTION

REQUEST NO. 1:

Plaintiffs hereby request access to inspect, photograph, videotape, and measure all spaces to

which Plaintiffs have, or may have, access within the Facility, including Units A, B, EB, and 2

East. Plaintiffs further request access to inspect, photograph, videotape, and measure any unit,

cell, or solitary space in which Plaintiffs have been housed; bathrooms and common areas;

kitchens and dining areas; laundry spaces; recreational spaces; and medical units.



REQUEST NO. 2:

Plaintiffs hereby request access to the BCHOC to inspect, photograph, videotape, and measure

all spaces to which Defendant’s staff or employees who come in contact with Plaintiffs have

access within the Facility. This includes, but may not be limited to, access to office spaces;

dining spaces; restrooms; staff communal areas; and other such spaces.




                                                 4
          Case 1:20-cv-10617-WGY Document 322-3 Filed 10/23/20 Page 5 of 5



    Date: July 14, 2020

    Respectfully Submitted,

    /s/ Michael Brown
    Oren Nimni (BBO #691821)                                    Lisa Pirozzolo (BBO #561922)
    Oren Sellstrom (BBO #569045)                                John Butts
    Lauren Sampson (BBO #704319)                                Vinita Ferrera
    Ivan Espinoza-Madrigal†                                     Felicia Ellsworth
                                                                Nicole M.F. Dooley
    Lawyers for Civil Rights                                    Annaleigh Curtis
    61 Batterymarch Street, 5th Floor                           Michael Brown
    Boston, MA 02110                                            Rama Attreya
    (617) 988-0606                                              Gary Howell-Walton
    onimni@lawyersforcivilrights.org                            Mikayla C. Foster
                                                                Elizabeth E. Driscoll
    Grace Choi, Law Student Intern*
    Kayla Crowell, Law Student Intern*                          Wilmer Cutler Pickering Hale and
    Aseem Mehta, Law Graduate*                                  Dorr LLP
    Alden Pinkham, Law Graduate*                                60 State Street
    Megan Yan, Law Graduate*                                    Boston, MA 021009
    Sara Zampierin††                                            Lisa.Pirozzolo@wilmerhale.com
    Muneer Ahmad†
    Michael Wishnie (BBO# 568654)

    Jerome N. Frank Legal Svcs. Org.
    P.O. Box 209090
    New Haven, CT 06520
    Phone: (203) 432-4800
    michael.wishnie@ylsclinics.org

                                           Counsel for Plaintiffs


                                    CERTIFICATE OF SERVICE

        I hereby certify that, on July 14, 2020, I served these Requests by email to counsel of
record for Defendant.

/s/ Michael Brown
Michael Brown (BBO #695276)


†
 Admitted pro hac vice.
††
  Motion for Admission pro hac vice pending.
* Motion for law student appearances pending.


                                                     5
